IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-41433
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROHAN EVERING,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:99-CR-100-2
                       --------------------
                        September 29, 2000

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

     Rohan Evering appeals his conviction following a conditional

plea of guilty, arguing that the district court erred in denying

his motion to suppress evidence obtained during a detention that

exceeded the scope of a valid traffic stop.    Evering also argues

that his consent to search a box found in the vehicle was invalid

because he was unaware of his right to refuse to consent to the

search.

     When the district court makes factual findings following a

pre-trial hearing on a motion to suppress, this court reviews

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41433
                                 -2-

such findings for clear error, viewing the evidence in the light

most favorable to the party that prevailed in the district court.

United States v. Inocencio, 40 F.3d 716, 721 (5th Cir. 1994).

The district court’s conclusions of law based on its factual

findings are reviewed de novo.    United States v. Zapata-Ibarra,

212 F.3d 877, 880-81 (5th Cir. 2000).

     In analyzing whether an officer’s action violates the Fourth

Amendment, a court must determine “whether the officer’s action

was justified at its inception, and whether it was reasonably

related in scope to the circumstances which justified the

interference in the first place.”    Terry v. Ohio, 392 U.S. 1, 20

(1968).   The initial stop, based on a traffic violation, was

valid.    The evidence supports the finding that the detention was

not prolonged by the officers’ questioning, as the questioning

took place while the officers were waiting for the results of the

computer check on the driver’s license.    See United States v.

Shabazz, 993 F.2d 431, 437 (5th Cir. 1993).

     Whether consent is voluntarily given is “a question of fact

to be determined from the totality of all the circumstances.”

Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973). Although

awareness of the right to refuse to consent is one of the factors

to be considered by a court, such knowledge is not an absolute

necessity to a finding of effective consent.     United States v.

Brown, 102 F.3d 1390, 1396 (5th Cir. 1996).    The record supports

the district court’s finding of valid consent.

     In light of the foregoing, the order of the district court

denying Evering’s motion to suppress is AFFIRMED.